Slip Op. 05- 166

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
CRAWFISH PROCESSORS ALLIANCE;            :
LOUISIANA DEPARTMENT OF                  :
AGRICULTURE AND FORESTRY;                :
BOB ODOM, COMMISSIONER,                  :
                                         :
          Plaintiffs,                    :
                                         :
          v.                             :
                                         :
UNITED STATES,                           :
                                         :
          Defendant,                     :
                                         :
          and                            :    Consol. Court No.
                                         :         02-00376
HONTEX ENTERPRISES, INC., d/b/a          :
LOUISIANA PACKING COMPANY;               :
QINGDAO RIRONG FOODSTUFF CO., LTD.       :
and YANCHENG HAITENG AQUATIC             :
PRODUCTS & FOODS CO., LTD;               :
BO ASIA, INC., GRAND NOVA                :
INTERNATIONAL, INC., PACIFIC             :
COAST FISHERIES CORP.,                   :
FUJIAN PELAGIC FISHERY GROUP CO.,        :
QINGDAO ZHENGRI SEAFOOD CO., LTD.        :
and YANGCHENG YAOU SEAFOOD CO.,          :
                                         :
          Defendant-Intervenors          :
          and Plaintiffs.                :
________________________________________:

                             JUDGMENT

     In Crawfish Processors Alliance v. United States, 29 CIT ___,
395 F. Supp. 2d 1330 (2005), the Court remanded this matter to the
United States Department of Commerce (“Commerce”) with instructions
to either: (1)(a) explain with specificity how the interactions
between Jiangsu Hilong International Trade Co., Ltd. (“Jiangsu”)
and Ningbo Nanlian Frozen Foods Company, Ltd. (“Nanlian”) indicate
that one company has control over the other or both, especially how
the invoices from Jiangsu to Hontex Enterprises, Inc., d/b/a
Louisiana Packing Company created a business relationship with
Nanlian during the September 1, 1999, to August 31, 2000, period of
review, and (b) explain with specificity how Mr. Wei’s contacts
Consol. Court No.   02-00376                               Page   2


with Jiangsu and Nanlian demonstrate control of either company on
behalf of the other or control over both; and (2) if Commerce is
unable to provide substantial evidence supporting its collapsing
decision, then it is to treat Jiangsu and Nanlian as unaffiliated
entities and assign separate company specific antidumping duty
margins using verified information on the record. See Crawfish
Processors Alliance, 29 CIT at ___, 395 F. Supp. 2d at 1337.

     On December 9, 2005, Commerce filed its Final Results of
Determination Pursuant to Court Remand (“Final Results”). For its
Final Results, Commerce determined that without the presumption of
affiliation between Jiangsu and Nanlian, the invoices and Mr. Wei’s
contacts between the two companies is insufficient to sustain its
earlier determination to collapse the two companies. See Final
Results at 5. Therefore, Commerce is treating Jiangsu and Nanlian
as unaffiliated entities.      See id.     Accordingly, Nanlian’s
antidumping duty margin for the period September 1, 1999, to August
31, 2000, is 62.51 percent.     See id. at 6.     Commerce did not
initiate a review of Jiangsu during the period of review, only
reviewing Jiangsu’s information as part of the collapsed
Jiangsu/Nanlian entity, thus Jiangsu does not have a separate
entity margin for the period of review. See id.

     This Court, having received and reviewed Commerce’s Final
Results, and having received no comments from the parties, holds
that Commerce duly complied with the Court’s remand order, and it
is hereby

     ORDERED that Commerce’s Final Results are reasonable,
supported by substantial evidence, and is otherwise in accordance
with law; and it is further

     ORDERED that the Final Results filed by Commerce on December
9, 2005, are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                                       /s/ Nicholas Tsoucalas
                                         NICHOLAS TSOUCALAS
                                           SENIOR JUDGE

Dated:    December 29, 2005
          New York, New York